c UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 001-34709 GLOBAL GEOPHYSICAL SERVICES,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 05-0574281 (I.R.S. Employer Identification No.) 13927 South Gessner Road Missouri City, Texas (Address of principal executive offices) (Zip Code) (Telephone Number) (713)972-9200 Securities registered pursuant to Section12(b) of the Act: Common Stock, $0.01 par value Depositary Shares, Each Representing a 1/1000th Interest in a Share Of 11.5% Series A Cumulative Preferred Stock (Title of Each Class) The New York Stock Exchange The New York Stock Exchange (Name of Each Exchange on Which Registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedfilero Acceleratedfilerx Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The aggregate market value of the stock held by non-affiliates of the registrant, as of June28, 2013, computed by reference to the closing sale price of the registrant’s common stock on the NYSE on such date, was $111.9 million. For purposes of this disclosure, shares of common stock held by persons who hold more than 10% of the outstanding shares of common stock and shares held by executive officers and directors of the registrant have been excluded because such persons may be deemed to be affiliates. This determination of executive officer or affiliate status is not necessarily a conclusive determination for other purposes. 39,699,417 shares of common stock were outstanding as of April 23, 2014. GLOBAL GEOPHYSICAL SERVICES,INC. FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PART I 3 Item1. Business 3 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 33 Item2. Properties 33 Item3. Legal Proceedings 33 Item4. Mine Safety Disclosures 34 PART II 35 Item5. Market for Registrant’s Common and Preferred Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item6. Selected Financial Data 38 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 40 Item7A. Quantitative and Qualitative Disclosures About Market Risks 62 Item8. Financial Statements and Supplementary Data 62 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 62 Item9A. Controls and Procedures 63 Item9B. Other Information 64 PART III 65 Item10. Directors, Executive Officers and Corporate Governance 65 Item11. Executive Compensation 72 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Item13. Certain Relationships and Related Transactions and Director Independence 92 Item14. Principal Accountant Fees and Services 93 PART IV 95 Item15. Exhibits and Financial Statement Schedules 95 1 EXPLANATORY NOTE – RESTATEMENT OF FINANCIAL INFORMATION This Annual Report on Form 10-K for the year ended December 31, 2013 includes (1) a restated balance sheet as of December 31, 2012, (2) restated consolidated statements of operations, consolidated statements of stockholders’ equity (deficit), and consolidated statements of cash flows for the years ended December 31, 2012 and 2011, (3) restated quarterly financial information for the quarters ended March 31, 2013 and 2012, June 30, 2013 and 2012 and September 30, 2013 and 2012, and December 31, 2012, and (4) restated selected financial data for the years ended December 31, 2011, 2010 and 2009. See Item 6, “Selected Financial Data,” Item 8, “Financial Statements and Supplementary Data,” and Item 9A, “Controls and Procedures,” in Part II of this Annual Report on Form 10-K, including Notes 21 and 22 within the notes to the Consolidated Financial Statements, for more information concerning these restatements. We do not plan to amend previously filed reports in connection with the restatement. The financial information that has been previously filed or otherwise reported for these periods is superseded by the information in this 2013 Form10-K. Unless otherwise stated, all financial and accounting information contained in this Annual Report on Form 10-K is presented on a restated basis. FORWARD-LOOKING STATEMENTS References in this Form10-K to “GGS,” “Global Geophysical,” “Global,” the “Company,” ‘‘our company,’’ “we,” “us” or “our” refer to Global Geophysical Services,Inc. and its subsidiaries included in the Consolidated Financial Statements, except as otherwise indicated or the context otherwise requires. Our fiscal year ends on December31, and references herein to “fiscal 2013,” “this year” and “fiscal year 2013” refer to our fiscal year ended December31, 2013. We have made in this Annual Report on Form 10-K, and may from time to time otherwise make in other public filings, press releases and discussions with our management, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 concerning our operations, economic performance and financial condition.Many of the forward-looking statements are located in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements are often accompanied by words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” “project,” “continue,” “potential,” “scheduled,” “seek,” “goal,” “may” and similar expressions.These statements include, without limitation, statements about our Bankruptcy Case (as defined below under Part I, “Voluntary Reorganization under Chapter 11”), our ability to meet our short-term liquidity needs, our market opportunity, our growth strategy, competition, expected activities, future acquisitions and investments, and the adequacy of our available cash resources.We urge you to read these statements carefully and caution you that matters subject to forward-looking statements involve risks and uncertainties, including economic, regulatory, competitive and other factors that may affect our business.For such statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.Our actual results in future periods may differ materially from those projected or contemplated within the forward-looking statements as a result of, but not limited to, the following factors: · the magnitude of the potential adverse impacts of the filing of the Bankruptcy Case on our business, results of operations and financial condition, including the risk that the automatic stay in the Bankruptcy Case will not be respected in jurisdictions where the Debtors operate outside the United States and that creditors in one or more of such jurisdictions will attempt to seize assets located in such jurisdictions‎; · our ability to obtain approval of the Bankruptcy Court with respect to motions in the Bankruptcy Case prosecuted from time to time and to develop, prosecute, confirm, and consummate one or more plans of reorganization with respect to the Bankruptcy Case and to consummate all of the transactions contemplated by one or more such plans or upon which consummation of such plans may be conditioned; · the timing of confirmation and consummation of one or more plans of reorganization in accordance with its terms; · the anticipated future performance of a reorganized company; · general economic conditions; · a decline in capital expenditures by oil and gas exploration and production companies; · our ability to convert backlog into revenues and realize higher margins and improved cash flows; 2 · market developments affecting, and other changes in, the demand for seismic data and related services; · the timing and extent of changes in the price of oil and natural gas and expectations on about future prices; · our future capital requirements and availability of financing on satisfactory terms; · availability or increases in the price of seismic equipment; · availability of crew personnel and technical personnel; · our competition; · technological obsolescence of our seismic data acquisition equipment; · the condition of the capital markets generally, which will be affected by interest rates, foreign currency fluctuations, and general economic conditions; · the effects of weather or other events that delay our operations; · cost and other effects of uncertainties inherent in legal proceedings, settlements, investigations, and claims, including liabilities that may not be covered by indemnity or insurance; · governmental regulation; · the political and economic climate in the foreign or domestic jurisdictions in which we conduct business, including civil unrest, wars, regime changes, and strikes; · the financial condition of our service providers; and · other risks described herein and from time to time in our filings with the Securities and Exchange Commission (the “SEC”). We have also discussed the risks to our business under the caption “Risk Factors” disclosed under Item 1A.Given these risks and uncertainties, we can give no assurances that results projected in any forward-looking statements will in fact occur and therefore caution investors not to place undue reliance on them.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this Annual Report on Form 10-K might not occur. PART I Voluntary Reorganization under Chapter 11 On March 25, 2014, the Company and certain of its subsidiaries, including Autoseis, Inc.; Global Geophysical EAME, Inc.; GGS International Holdings, Inc.; Accrete Monitoring, Inc.; and Autoseis Development Company (the Company and such subsidiaries, collectively, the “Debtors”) filed voluntary petitions for reorganization (the “Voluntary Petitions”) under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of Texas, Corpus Christi Division (the “Bankruptcy Court”). The filing by the Debtors is jointly administered under Case No. 14-20130 (the “Bankruptcy Case”). The Debtors are operating their business as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court.Bankruptcy Court filings and other documents related to the Bankruptcy Case are available on a separate website administered by the Debtor’s claims agent, Prime Clerk. For additional information regarding the events leading to the Debtors seeking protection under Chapter 11 and regarding the Bankruptcy Case, see Item 1. Business “Events Leading to Seeking Protection under Chapter 11” below. The disclosures in this Annual Report on Form 10-K should be read in the context of the Bankruptcy Case.For a discussion of risk factors relating to the Bankruptcy Case, see Item 1A.Risk Factors “Risks Relating to Our Bankruptcy Proceedings.” Item1.Business (a) General Development of Business 3 We provide an integrated suite of seismic data solutions to the global oil and gas industry, including our high resolution RG-3D Reservoir GradeSM (“RG3D”) seismic solutions. Our seismic data solutions consist primarily of seismic data acquisition, microseismic monitoring, data processing and interpretation services, as well as seismic data recording equipment known as the AUTOSEIS® High Definition Recorder (“HDR”) system. Together with our AUTOSEIS® HDR system, the services we offer deliver data that enables the creation of high resolution images of the earth’s subsurface and reveals complex structural and stratigraphic details. These images are used primarily by oil and gas companies to identify geologic structures favorable to the accumulation of hydrocarbons, to reduce risk associated with oil and gas exploration, to optimize well completion techniques and to monitor changes in hydrocarbon reservoirs. We integrate seismic survey design, data acquisition, processing and interpretation to deliver enhanced services to our clients. In addition, we own and market, directly and indirectly, a seismic data library and the AUTOSEIS® HDR system to customers in markets across the breadth of our operating footprint. Seismic data library sales occur as a result of licenses being issued to clients on a non-exclusive basis. We provide land seismic data acquisition on a worldwide basis, including challenging environments such as marshes, forests, jungles, arctic climates, mountains and deserts worldwide. Our seismic solutions are used by many of the world’s largest and most technically advanced oil and gas exploration and production companies, including national oil companies (“NOCs”), major integrated oil companies (“IOCs”), and large independent oil and gas companies. We believe our experience positions us well to serve our customers as they expand their involvement in shale and tight reservoir plays outside the U.S. As of December 31, 2013, we owned approximately 130,000 recording channels which are primarily comprised of our AUTOSEIS® HDR system. Our AUTOSEIS® HDR recording channels and systems are interoperable which provides operational scalability and efficiency. This operational scalability and efficiency enables us to execute on large and technologically complex projects. Our company is a Delaware corporation incorporated on June 18, 2003. Events Leading to Seeking Protection under Chapter 11 Prior to 2013, we placed a substantial emphasis on our Multi-client Services and building up our Multi-client library with external sources of financing.In fiscal years 2010, 2011 and 2012, our net cash used in investing activities exceeded our net cash provided by operating activities by $96.9 million, $64.8 million and $45.1 million, respectively.In those periods, we invested $201.2 million in 2010, $199.4 million in 2011 and $179.6 million in 2012, respectively, in our Multi-client library.We financed these investing activities, including our investments in our Multi-client library, primarily from issuances of long-term debt, borrowings under our revolving credit facility and, for 2010, also issuances of our common stock.Our net investment in Multi-client library increased from $145.9 million at year end 2010 to $232.5 million at year end 2011 and to $309.2 million at year end 2012. We reported net losses of $42.2 million in 2010 and $15.6 million in 2012.We reported net income of $4.9 million in 2011.At year end 2012, we had liquidity (available cash and undrawn borrowing capacity under our revolving credit facility) of $29.3 million and backlog of $101.3 million, as compared with backlog of $200.7 million at the end of 2011. In the latter part of 2012, following a change in executive leadership at the Company, the Company made a strategic decision to increase its emphasis on Proprietary Services in what it viewed to be a more lucrative international market and decrease its emphasis on Multi-client Services in the increasingly competitive U.S. market.While this transition continued during 2013, we increased ourbacklog to $180.0 million at March 31, 2013 ($136.0 million Proprietary Services), $200.3 million at June 30, 2013 ($173.3 million Proprietary Services) and $184.3 million at September 30, 2013 ($174.7 million Proprietary Services.) This change in emphasis to international Proprietary Services impacted our liquidity during 2013 and continues to impact our liquidity.Historically, our primary internal sources of liquidity have been cash generated by the Proprietary Services and Multi-Client Services provided to our clients, and, from time to time, we receive proceeds from sales of non-core assets. Our primary external sources of liquidity have been borrowings under our credit facilities, debt and equity offerings and equipment financings such as operating and capital leases. Our primary uses of capital include the acquisition of seismic data recording equipment, seismic vehicles, other equipment needed to outfit new crews and to enhance the capabilities of and maintain existing crews' energy sources, and investments in our Multi-client library.With the increased emphasis on international Proprietary Services as described above also came increased expenses and working capital needs for mobilizing personnel and equipment to various foreign locations and increased costs of complying with local regulatory requirements, which expenses and working capital needs are difficult to forecast and require expenditures in advance, in some cases months in advance, of when project revenues are received. 4 Our internal sources of liquidity, including our cash position, depend to a large extent on the level of demand for our services. Historically, we have periodically supplemented our internal sources of liquidity with external sources, including borrowings under our previous revolving credit facility, as the need arises.However, limitations in our debt agreements became increasingly restrictive during 2013, including a scheduled reduction in available capacity under our prior revolving credit facility from $80.0 million to $67.5 million at September 30, 2013.We were able to refinance the entire outstanding principal amount of our prior revolving credit facility with a new Financing Agreement that we entered into as of September 30, 2013 (the “September 2013 Financing Agreement”), but this agreement (i) provided for a term facility with scheduled amortization, (ii) provided no available borrowing capacity in addition to the initial $82.8 million of initial advances (other than an additional amount contingent on certain possible acquisitions that did not materialize), and (iii) imposed further limitations and restrictions, including more restrictions on our ability to incur or guarantee additional indebtedness or to ‎grant additional liens on our assets.When considered in combination with our low share price, these events began to severely limit our access to additional debt and equity capital, resulting in our being almost exclusively dependent on our internal sources of liquidity. For this reason, during 2013 we increased our focus on enhancing operating cash flows, remaining fully pre-funded on investments in our Multi-client library, increasing the weighting of Proprietary Services revenues as a percentage of total revenues and pursuing selective asset sales as means of providing liquidity. During 2013, we also explored several asset sale or other transactions that would have, if consummated, improved our balance sheet and liquidity.However, we were not able to consummate these transactions.While we focused on improving our liquidity during 2013, we previously reported that events beyond our control could affect our results of operations, financial condition and liquidity.While our liquidity fluctuated during the year, at June 30, 2013 we reported our liquidity was $10.8 million, with only $0.1 million of borrowing capacity under our prior revolving credit facility.At year end, our liquidity was $18.9 million, with no available borrowing capacity under our September 2013 Financing Agreement. While we increased our backlog to $145.7 million by the end of February 2014 ($138.9 million for Proprietary Services), we experienced a number of adverse developments that, taken together, materially and adversely impacted our liquidity in the first part of 2014.These developments included higher than anticipated working capital requirements associated with project start-up costs for new international projects; reduced revenues attributable to reductions in programs in Colombia; higher than anticipated project costs and increases in estimated taxes; slower than anticipated production in Kenya; and project cancellations in Libya due to security concerns.Contracts for providing our international proprietary services generally require us to incur working capital for start-up expenditures well in advance of when we receive revenues and cash flows under such contracts, which negatively impacts our liquidity during the early phases of such contracts. We also recorded in the fourth quarter of 2013 an impairment of our Multi-client library in the amount of $75.2 million, reflecting a decrease in the expected cash flow generation potential of certain portions of such library. While focused on improving liquidity through the ‎actions described above, in March 2014 we retained and began working with financial advisors to evaluate our financial condition and to assist us in reviewing financial and strategic alternatives for addressing our liquidity needs, including obtaining additional capital and/or a financial restructuring. In this connection, we and our financial advisors began discussions with certain of our creditors, including discussions leading to entering into a Forbearance Agreement with our senior secured lenders under which such lenders agreed to forbear from exercising any rights and remedies in connection with certain then existing or possible future defaults and events of default.During March 2014, however, our liquidity continued to deteriorate. By letter dated March 24, 2014, our senior secured lenders accelerated the payment of our obligations under the September 2013 Financing Agreement. The aggregate principal amount of debt outstanding under the September 2013 Financing Agreement as of the date of acceleration was $81.8 million.Under the indentures governing our 10 1/2% Senior Notes due 2017 (the “Senior Notes”) and some of our other debt obligations, the acceleration of our obligations under the September 2013 Financing Agreement constituted a cross default and would have allowed the holders of such debt to accelerate the respective obligations. The combination of these events led us to seek protection from our creditors under the Bankruptcy Code by filing the Voluntary Petitions on March 25, 2014. We are committed to an orderly resolution of our liquidity situation and financial restructuring that will permit us to continue our operations and to attempt to preserve the value of our assets and our overall enterprise value. However, there can be no assurance that we will be successful in doing so, and we are dependent on a financial restructuring to continue as a going concern. For additional information relating to our debtor-in-possession financing and related matters, see Item 7.“Management’s Discussion and Analysis of Financial Condition and Results of Operation Liquidity and Capital Resources Capital Resources Debtor-in-Possession Financing.” 5 Delisting from the New York Stock Exchange On March 26, 2014, we received notice that the New York Stock Exchange, Inc. (the “NYSE”) had determined that the listing of our common stock should be suspended immediately as a result of the filing of the Voluntary Petitions by the Debtors.The NYSE announced that it had determined to commence proceedings to delist the common stock and our depositary shares (the “Depositary Shares”), each representing a 1/1000th interest in a share of our 11.5% Series A Cumulative Preferred Stock, based on NYSE Regulation Inc.’s determination that our securities are no longer suitable for listing The last day that the common stock traded on the NYSE was March 25, 2014. The Company does not intend to take further action to appeal the NYSE’s decision. It is therefore expected that the common stock and Depositary Shares will be delisted after the completion of the NYSE’s application for delisting filed with the Securities and Exchange Commission. On March 27, 2014, the OTCQB market operated by OTC Markets Group, Inc. (www.otcmarkets.com) and the OTC Bulletin Board (www.otcbb.com) began quoting our common stock under the symbol “GEGSQ.” Going Concern The consolidated financial statements included in this Form 10-K have been prepared assuming that we will continue as a going concern and contemplate the realization of assets and the satisfaction of liabilities in the normal course of business. Our ability to continue as a going concern, however, is contingent upon, among other factors, our ability to comply with the provisions in our debtor-in-possession financing, the Bankruptcy Court’s approval of a plan of reorganization in our Bankruptcy Case and our ability to implement such a plan of reorganization, including obtaining any exit financing. As a result of the Bankruptcy Case, the realization of assets and the satisfaction of liabilities are subject to uncertainty. While operating as debtors-in-possession under Chapter 11, the Debtors may sell or otherwise dispose of or liquidate assets or settle liabilities, subject to the approval of the Bankruptcy Court or as otherwise permitted in the ordinary course of business (and subject to restrictions contained in our debtor-in-possession financing), for amounts other than those reflected in the accompanying consolidated financial statements, and any plan of reorganization that emerges in our Bankruptcy Case could materially change the amounts and classifications of assets and liabilities reported in our consolidated financial statements. Accordingly, uncertainties in the bankruptcy process raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements included in this Form 10-K do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities or any other adjustments that might be necessary if we are unable to continue as a going concern or as a consequence of the Bankruptcy Case. Fresh Start Accounting As required by Accounting Standards Codification (“ASC”) 852 “Reorganizations”, we intend to adopt fresh start accounting upon emergence from Chapter 11. Our Strengths We believe that the strengths described below provide us with significant competitive advantages. Our high resolution RG3D seismic solutions As a result of our extensive experience designing and implementing seismic data acquisition programs in a variety of environments, combined with our use of our AUTOSEIS® HDR system, we maintain substantial flexibility to provide our clients with high resolution seismic data in a wide array of environments. We have an interoperable technology platform comprised of our proprietary AUTOSEIS® HDR systems along with cabled systems. We use our experience together with our AUTOSEIS® HDR system to design and perform high channel count seismic data acquisition projects which increase the resolution, or “trace density”, and other advanced attributes of the data. We believe that, as our customers move to higher and higher channel counts for land 3D projects, our low cost, high resolution RG3D and HDR seismic solutions can help our clients more effectively and efficiently identify and develop oil and gas reserves. 6 International footprint with extensive experience operating in challenging environments Our operations management team has experience operating in the majority of the significant oil and gas basins worldwide. We operate globally in many challenging environments including marshes, forests, jungles, arctic climates, mountains and deserts. Our experience includes projects in Kenya, Mexico, Colombia, Paraguay, Argentina, Chile, Peru, Georgia, Uganda, Algeria, Iraq, Oman, India, Poland and Brazil. Operational efficiency and flexibility We manage our crews and projects with a focus on efficiency so that our projects may be completed in less time and at a lower cost, thereby improving our margins. The equipment we employ is an important factor in our success, as our common platform allows us to more efficiently allocate components and people to meet specific project objectives while also maximizing utilization. Our operational flexibility also allows us to quickly reallocate our equipment and crews across our global operations in response to our business or client needs. This can be particularly important to our clients who face lease expiration deadlines. In addition, our integrated product offering provides us with flexibility to be responsive to the specific needs of our clients. Blue chip client base Members of our management team have long-standing relationships with blue chip clients including many NOCs and IOCs. Our technology platform and global operating ability allows us to leverage these relationships throughout the world. Although the terms of our master service agreements with our clients do not guarantee future business, we believe that our status as an approved service provider with numerous industry participants and our past performance with these clients enhances our ability to win new business. Historically, our NOC and IOC clients have represented a significant percentage of our revenues. Strong operations management team with extensive industry experience and relationships Our operations management team has extensive industry experience in a variety of roles and senior positions at other seismic companies as well as energy and petroleum companies. We believe that the knowledge base, experience and relationships that our management team has built over the years extends our operating capabilities, improves the quality of our services, facilitates access to clients and underlies our strong reputation in the industry. Multi-client library As of December 31, 2013, we have grown our Multi-client library to approximately 9,800 square miles. Our library includes data available to license in the Bakken, Eagle Ford, Niobrara, Haynesville and Marcellus shale plays, along with several frontier basins in Brazil. Although the current focus of data licensing in most ofthese surveys are the unconventional resources previously noted, we believe, as oil and gas leases continue to change ownership, the data will be of value as other prospective zones are identified within the same sedimentary column. Our Strategies We intend to continue to use our competitive strengths to advance our corporate strategy. The following are key elements of our strategy: Continue to advance our high resolution RG3D seismic solutions We intend to continue providing our clients with high resolution seismic acquisition, processing, and interpretation services in order to help our clients make more informed decisions regarding their exploration and development programs. We are committed to providing our clients the most advanced seismic technologies in the market. We have made investments in the design and development of advanced seismic technology such as our proprietary AUTOSEIS® HDR land nodal recording system. Our land nodal recording systems are intended to operate autonomously and record continuously. To complement our investment in equipment technology, we expect to continue to develop and expand our processing and interpretation capabilities. 7 Enhance and expand client relationships We intend to continue enhancing our relationships with our existing clients by seeking to perform services for them in new geographic regions, providing the latest seismic technologies and an integrated suite of seismic services solutions. Additionally, we intend to build relationships with new clients by continuing to provide high quality service, focused on operational efficiency, flexibility, and an integrated suite of seismic service solutions in select markets worldwide. Expand our Multi-client seismic data library We intend to continue investing in seismic data surveys for our Multi-client seismic data library. Our focus is on oil and gas basins that our clients believe have the highest potential for development. However, in order to better manage the risks associated with the highly speculative nature of Multi-client projects, consistent with changes we began to implement during 2013 we generally intend to require 100% of the projected survey costs in pre-commitments from customers prior to commencing the acquisition of Multi-client projects. Attract and retain talented, experienced employees Our management and employees have an established track record of successfully executing seismic data projects. Since our inception, we have focused on hiring industry experts with a broad experience base and extensive client relationships. We believe this valuable mix of skills and relationships will continue to improve our service offerings and facilitate our growth. 8 Industry Overview Seismic data are acquired by introducing acoustic energy into the earth through controlled seismic energy sources. Seismic energy sources can consist of truck mounted vibration equipment in accessible terrain, explosives such as dynamite in more difficult terrain, or boat mounted air guns in shallow water and certain marsh environments. In environments requiring the use of explosives, shot holes are drilled to the necessary depth and an explosive charge is placed securely in the hole. Vibroseis is a method used to propagate energy signals into the earth over an extended period of time as opposed to the near instantaneous energy provided by impulsive sources such as dynamite. The sound waves created by vibration equipment or dynamite are reflected back to the surface and collected by seismic sensors referred to as “geophones”, which measure ground displacement. One or more strategically positioned seismic sensors are connected to a recording channel. Generally speaking, the higher the number of recording channels employed in a given survey, the richer the data set that is produced. A typical project, which in our industry is referred to as a “shoot” or a “seismic shoot”, involves the use of thousands, and sometimes tens of thousands, of channels recording simultaneously over the survey area. Seismic data is used to pinpoint and determine the locations of subsurface features favorable for the accumulation of hydrocarbons, as well as define the make-up of the sedimentary rock layers and their corresponding fluids. A seismic survey is acquired with a surface geometry—a grid of seismic energy sources and receivers extending over very large areas. The size of this grid varies with and depends on the size, depth and geophysical characteristics of the target to be imaged. The lines must be accurately positioned, so the location of each source and receiver point is obtained using eitherGPS, inertial, or conventional optical survey methods depending upon the vegetation and environment in the prospect area. Seismic receivers are deployed on the surface of the area being surveyed at regular intervals and patterns to measure, digitize and transmit reflected seismic energy to a set of specialized recording instruments. The transportation of cables, geophones and field recording equipment can be by truck, boat or helicopter depending upon the terrain and environment within the area to be imaged. Two-dimensional (“2D”) seismic data is recorded using single lines of receivers crossing the earth’s surface, and, once processed, allows geophysicists to see only a profile of the earth. Commercial development of three-dimensional (“3D”) imaging technology began in the early 1980s and was a significant milestone for the industry. 2D seismic data surveys are generally used only to identify gross structural features; 3D seismic data surveys, which provide information continuously through the subsurface volume within the bounds of a survey, have proven effective in providing detailed views of subsurface structures. The increased use of 3D seismic data by the oil and gas industry in the 1980s helped drive significant increases in drilling success rates as better data quality allowed operators to optimize well locations and results. Prior to 1980 all seismic data acquired was 2D; today the vast majority of seismic data acquired is 3D, of which high density 3D is a growing component. More recently, the seismic industry has seen the development of four-dimensional (“4D”) imaging technology. Also known as time lapse seismic, 4D seismic data incorporates numerous 3D seismic surveys over the same reservoir at specified intervals of time. 4D seismic data is a production tool that can help determine changes in flow, pressure and saturation. By scanning a reservoir over a given period of time, the flow of the hydrocarbons within can be traced and better understood. This is beneficial because, as hydrocarbons are depleted from a field, the pressure and composition of the fluids may change. Additionally, 4D seismic data can help geologists understand how a reservoir reacts to gas injection or water flooding and can help locate untapped pockets of oil or gas within the reservoir. Microseismic monitoring consists of data acquisition, processing, analysis and interpretation services associated with the seismic energy emitted during the hydraulic fracturing stimulation of oil and natural gas wells or by recording the mircoseismic events in the earth’s subsurface resulting from naturally occurring earth tides.Monitoring and mapping microseismic events better enables our customers to evaluate the effectiveness of their planned hydraulic fracture treatments and associated fracture generation. Continued and coordinated monitoring and mapping efforts can provide an understanding of the interdependency of stimulation effects between wells and aid field development, reservoir management and production optimization. 9 Seismic data processing operations use complex mathematical algorithms to transform seismic data acquired in the field into 2D profiles, 3D volumes of the earth’s subsurface or 4D time-lapse seismic data. These images are then interpreted by geophysicists and geologists for use by oil and gas companies in evaluating prospective areas, designing drilling programs, selecting drilling sites and managing producing reservoirs. Seismic data acquisition can be further delineated by the environment of operation as set forth below: Land seismic data acquisition For land applications, geophones are buried, or partially buried, to ensure good coupling with the surface and to reduce wind noise. Burying geophones in the ground is a manual process and may involve anywhere from a few to more than 100 people depending on the size of the seismic crew and the terrain involved. Cables that connect the geophones to cabled recording systems may also be deployed manually, or in some cases, automatically from a vehicle depending on the terrain. The acoustic source for land seismic data acquisition is typically a fleet of large hydraulic vibrator trucks, but may also be explosives detonated in holes drilled for such purposes. On a typical land seismic survey, the seismic recording crew is supported by a permitting and surveying crew along with a vibroseis and/or drilling crew. The permitting crew secures permission from the landowner and mineral owner or lease to gain access to the surface and subsurface rights to conduct the seismic program.The surveying crew lays out the receiver locations to be recorded and, in a survey using an explosive source, identifies the sites where the drilling crew creates the holes for the explosive charges that produce an acoustical impulse. In other surveys, a mechanical vibrating unit, such as a vibrator truck, is used as the seismic energy source. The seismic crew lays out the geophones and recording instruments, directs shooting operations and records the acoustical signal reflected from subsurface strata. A fully staffed seismic land crew typically consists of at least one party manager, one instrument operator, head linesman and crew laborers. The number of individuals on each crew is dependent upon the size and nature of the seismic survey. Microseismic monitoring consists of data acquisition, processing, analysis and interpretation services associated with the seismic energy emitted during the hydraulic fracturing stimulation of oil and natural gas wells or by recording the mircoseismic events in the earth’s subsurface resulting from naturally occurring earth tides.Monitoring and mapping microseismic events better enables our customers to evaluate the effectiveness of their planned hydraulic fracture treatments and associated fracture generation. Continued and coordinated monitoring and mapping efforts can provide an understanding of the interdependency of stimulation effects between wells and aid field development, reservoir management and production optimization. Transition zone seismic data acquisition In the transition zone area where land and water come together, elements of both land data acquisition and shallow marine data acquisition are employed. Transition zone seismic data acquisition is similar to ocean bottom cable applications in that both hydrophones and geophones are lowered to the ocean floor. However, due to the shallow water depths, only small vessels and manual labor can be used to deploy and retrieve the cables. Additionally, the source vessels and source arrays must be configured to run in shallow water. In transition zone areas consisting of swamps and marshes, explosives must be used as an acoustic source in addition to air guns. Our equipment allows us to record a seamless line from land, through the transition zone, and into the shallow marine environment. We believe the industry trends described below should benefit our business and provide the basis for our long-term growth. 10 Demand for new energy resources combined with increasing difficulty of locating and producing new oil and gas reserves According to the International Energy Agency, worldwide oil demand is expected to grow by approximately 14% by 2035. To meet growing world demand and to offset steep decline rates from existing proved oil and gas resources, significant quantities of new oil and gas reserves must be discovered. Accordingly, exploration and production companies are increasingly required to access reservoirs that are typically smaller, deeper or have other complex characteristics. In addition, existing fields which have previously been surveyed with older seismic technologies are being re-surveyed with newer, high resolution seismic technology in an effort to increase production, identify previously bypassed reserves, and locate new prospective drilling locations. Increased industry focus on unconventional plays, including shales and tight reservoirs in North America and internationally Technical advances in horizontal drilling and new well completion techniques have greatly enhanced the ability of oil and gas companies to produce oil, natural gas liquids and natural gas from unconventional resource plays such as the shales and other tight reservoir plays across the U.S. As a result, domestic shale resources have become a significant contributor to recent increases in oil and natural gas production and reserves. In particular, seismic data is useful in designing drilling programs to avoid unfavorable geologic formations or zones that may increase drilling costs. Using the experience derived from the development of domestic shales, exploration and production companies have also begun to focus on shale and tight reservoir resources on a global scale. Because many of these resources are located in areas that have not experienced significant historical oil and gas production, large amounts of new seismic data will be required as companies delineate the extent of shales and evaluate drilling inventories and leasing opportunities. High resolution 3D seismic data, such as that obtained through our RG3D seismic solutions, is also commonly used to formulate and implement completion techniques in shale reservoirs.The skill-set, experience, knowledge, and technology advances for shale and tight reservoir development in the U.S. are easily transferrable to similar plays around the globe. Significant advances in seismic data technologies We believe that recent advances in seismic data equipment, technologies and processing capabilities, such as those that enable our high resolution RG3D seismic solutions, have improved not only the efficiency of seismic data acquisition but also the usefulness of the data provided. We believe that advances in nodal seismic recording technologies, such as our AUTOSEIS® HDR system, are expanding the feasibility of certain seismic data acquisition programs that were previously not commercially viable. We believe that demand for our services will increase as clients become familiar with the benefits of more advanced seismic technologies, including higher density 3D and multi-component seismic data which uses multiple geophones or accelerometers to record all components of reflected acoustic energy. While seismic data historically has been used primarily as an exploration tool, higher resolution seismic images are now used in applications such as designing drilling programs, formulating well completion techniques and for 4D reservoir monitoring. Many large NOCs and IOCs continue to project higher levels of exploration and production capital expenditures Large and well capitalized oil and gas companies continue to project higher levels of capital spending driven by increasing demand for energy worldwide. The expected demand increases are driving an outlook for relative stability in oil and gas exploration and production activity for the next several years which should positively impact the demand for seismic related services. (b) Financial Information about Segments We have two business segments: Proprietary Services and Multi-client Services. The contribution of each business segment to net sales and operating income (loss), as well as the identifiable assets attributable to each business segment are set forth in Note 12of the Notes to Consolidated Financial Statements and are incorporated herein by reference. 11 (c) Narrative Description of Business Description of Business Segments Proprietary Services We provide our clients seismic data acquisition, microseismic monitoring, data processing, and interpretation services on a proprietary basis where our clients ultimately own the output of our efforts. For our seismic data acquisition services, our clients typically request a bid for a seismic survey based on their survey design specifications. In some cases, we are shown a prospect area and asked to propose and bid on a survey of our own design. In other cases, we may be able to propose modifications in the process or scope of a proposed project in ways intended to create value for our customers, in which case we are able to propose and bid on an alternative survey design. Once the scope of the work is defined, either we or the client will undertake to obtain the required land access consents and permits. Once the required consents and permits are obtained, we survey the prospect area to determine where the energy sources and receivers would be best located. Our crews then place the geophones and energy sources into position, activate the energy sources, collect the data generated and deliver the data sets to the client. In some cases, data interpretation and processing is included in the bid package, and in others it is bid separately. Where possible, we seek to combine our seismic data acquisition with processing and interpretation services. Throughout the entire process, we coordinate with our client in an effort to add value at each stage of seismic data acquisition, processing and interpretation. We believe that this integrated offering of seismic data services allows us to sell multiple or bundled services that offer our clients greater value and helps us to capture the highest available margins. During fiscal years 2013, 2012 and 2011, revenues from our Proprietary Services accounted for 52%, 54% and 54% of total revenues, respectively. Based on our announced strategy to increase our emphasis on our Proprietary Services segment, we expect the percentage of revenues derived from Proprietary Services to be higher going forward than in recent years. Multi-client Services We also offer seismic data acquisition services in a Multi-client structure. Our Multi-client Services projects differ from our Proprietary Services projects in that we set the specifications of the program (with some input from our clients), generally handle all aspects of the acquisition, from permitting to processing, and maintain ownership of the seismic data and associated rights after the project is completed, including any future revenue stream. In return for their participation in a Multi-client Services project, our customers receive a non-exclusive license to a designated portion of the underlying seismic data acquired. We include the seismic data sets that we have acquired through our Multi-client shoots in our seismic data library. The seismic data sets are then licensed to clients on a non-exclusive basis. Our seismic data licenses are typically transferable only under limited circumstances and only upon payment to us of a specified transfer fee. Substantially all costs directly incurred in acquiring, processing and otherwise completing seismic surveys are capitalized into the Multi-client surveys. In addition to acquiring seismic data sets through our Multi-client seismic acquisition programs, in certain cases we will grant a non-exclusive license to a specific seismic data set to a client in exchange for ownership of complementary proprietary seismic data owned by that client. We believe that offering seismic data acquisition projects in a Multi-client structure and licensing the data from our library is not only an effective business strategy in times of high capital spending, but also during times of industry-wide reductions in capital expenditures. The efficiencies we create by acquiring Multi-client seismic surveys allow oil and gas companies to acquire seismic data quickly, at a lower cost and with less risk. Through our Multi-client library, we can also offer clients the opportunity to acquire data over a larger area than would otherwise be readily available to them. By acquiring data that relates to areas beyond the scope of their current holdings, our clients are better able to understand the attributes of the subsurface formations contained in their current holdings. This additional data may also assist our clients in assessing whether to acquire adjacent, but not yet leased properties. Additionally, by purchasing a final product, our clients avoid the risk of incurring cost over-runs or liability as a result of the occupational health and safety hazards inherent in the process of seismic data acquisition. Prior to 2013, we achieved pre-funding commitment (“pre-commitments”) levels on average approximately of 70% or more of our cash investment in the portfolio. In 2013, the pre-commitment levels were approximately 90%. For programs commencing in 2013, our targeted pre-commitment levels were 100% or greater to reduce further our risk exposure in new Multi-client Services projects. The cash inflows from these pre-commitments generally correspond to the timing of our cash expenses on a project and are generally payable as project milestones are reached.We expect to continue to target 100% or greater pre-commitment levels for the foreseeable future. 12 Sources and Availability of Equipment We have developed and source our own AUTOSEIS® HDR land nodal seismic recording instrumentation through our subsidiary, Autoseis, Inc. The AUTOSEIS® HDR system, which we use in both our Proprietary Services and Multi-client Services segments, has become our primary recording platform for seismic data acquisition, and we expect this to continue going forward. The AUTOSEIS® HDR is also the primary recording platform for our microseismic services business. The AUTOSEIS® HDR system is interoperable with cabled recording systems. Its deployment, combined with a unique and targeted survey design, has enabled the recording of higher fidelity data. We leverage the continuous recording capability of the AUTOSEIS® HDR to provide ambient monitoring capabilities, complementing active source seismic programs. In addition, we obtain our seismic vibrator equipment from INOVA Geophysical, a joint venture between Bureau of Geophysical Prospecting Limited (“BGP”), a competitor and wholly owned subsidiary of China National Petroleum Company, and ION Geophysical Corporation (“ION”). Patents and Trademarks We own or have licenses under patents and registered trademarks that are used in connection with our activity in all business segments. Some of the patents or licenses cover significant processes used to provide our services. The trademarks we use relate to the overall marketing and branding of our business. The majority of our trademarks are registered. Seasonal Variation in Business In North America, we generally have our highest utilization rates in the cooler months when the weather is more favorable for seismic data acquisition. Our operations can also be impacted by the Atlantic hurricane season from the months of June through November. In addition, operations in our Europe, Africa, and Middle East (“EAME”) region are impacted by the monsoon season, which moves across certain areas of the region between September and early March. Accordingly, the results of any one quarter are not necessarily indicative of annual results or continuing trends. Customer Base In fiscal year 2013, one NOC represented 11% of our total sales. No other customers represented more than 10% of our sales. In 2013, we had 46 customers that each represented more than $1 million in revenues. Three customers each represented more than 10% of our Proprietary Services segment revenues at 15%, 12% and 11%, respectively. Two customers represented more than 10% of Multi-client Services segment revenues at 23% and 13%, respectively. By the nature of our business, it is common for our top customers to change from year to year. Backlog Our backlog represents contracts for services that have been entered into but which have not yet been completed. At December31, 2013, we had a backlog of work to be completed on contracts of approximately $113.8 million. Of this amount, approximately $75.7 million is international and $38.1 million is North America. Of the $113.8 million in backlog, approximately $101.9 million is for Proprietary Services and $11.9 million is for Multi-client Services. At December 31, 2012, we had a backlog of work to be completed of $101.3 million. Of this amount, approximately $35.3 million was for Proprietary Services and $66.0 million was for Multi-client Services. Backlog at any point in time is affected by the timing of award of new contracts. Due to the timing of our contracts and the long-term nature of some of our projects, portions of our backlog may not be completed in the fiscal year 2014.Most projects we perform can be completed in a short period of time, typically several months. Larger projects may take a year or more to be completed. Generally, mobilization starts shortly after the signing of a customer contract. Additionally, contracts for services are occasionally modified by mutual consent of the parties and in some instances may be cancelled under certain circumstances by the customer on short notice without penalty. As a result, along with projects extending beyond fiscal year 2014, our backlog as of any particular date may not be indicative of our actual operating results for any succeeding fiscal period. See “Item 1A. Risk Factors—Our backlog estimates are based on certain assumptions and are subject to unexpected adjustments and cancellations and thus may not be timely converted to revenues in any particular fiscal period, if at all, or be indicative of our actual operating results for any future period.” 13 Service Contracts Our seismic data acquisition contracts generally provide for payment for mobilization, data acquisition and demobilization. Mobilization payments are intended to cover, or partially offset, the costs of moving equipment and personnel to a new job location. Demobilization payments are intended to cover, or partially offset, the costs of returning equipment and personnel from the job location. Seismic data acquisition is generally paid for on a turnkey or term rate (also referred to as “day-rate”) basis or on a combination of both methods. A turnkey contract provides for a fixed fee to be paid generally on a per mile for 2D or per square mile of 3D data acquired. Term rate contracts provide for payments based on agreed rates per units of time, which are typically expressed in number of days. Our contracts, including our turnkey contracts, generally contain provisions that require our clients to pay a standby rate for periods during which a project is delayed for weather or circumstances outside our control. However, these provisions may not cover all instances of delay, or may be limited in duration. Our contracts generally permit our clients to terminate a contract and, in some instances, require the payment of a fee upon termination. Our contracts generally provide for a lesser fee if a client elects to terminate before we have mobilized. Our international agreements generally require arbitration for contract dispute resolution. We endeavor to have these international arbitrations conducted in London under English law and in English. We have been generally successful in obtaining such provisions, except in contracts for services in Latin America which tend to require arbitration in the local country and in Spanish. Most of our contracts provide for payment in U.S. dollars. Often we elect to receive a portion of a contract payment in the local currency for use in paying local payroll and other local expenses. Competitive Conditions Seismic data services for the oil and gas industry have historically been highly competitive. Success in marketing seismic services is based on several factors, including price, crew experience, equipment availability, technological expertise, reputation for quality, dependability and health, safety and environmental performance. As of December 31, 2013, we considered our principal competitors to be BGP, a subsidiary of Chinese National Petroleum Corporation, Compagnie Générale de Géophysique (“CGG”), Dawson Geophysical Company, Geokinetics, Inc., Seitel, Inc., TGC Industries, Inc., and WesternGeco (a business segment of Schlumberger). Environmental Disclosures and Regulation Our operations are subject to a variety of federal, state and local laws and regulations governing various aspects of our operations. Our use of explosives is regulated in the United States by the Bureau of Alcohol, Tobacco, Firearms and Explosives (“BATFE”), which has issued us a license to use explosives. We are also subject to certain environmental laws regarding removal and clean-up of materials that may harm the environment. In countries outside the United States, we are subject to similar requirements, and also rely on customer requirements and industry guidelines either in addition to or in lieu of applicable legal requirements. We believe we conduct our operations in substantial compliance with applicable laws and regulations governing our business. 14 We developed our Health, Safety, Environment and Quality (“HSEQ”) Management System in accordance with the guidelines of the International Association of Oil and Gas Producers (“OGP”), as set forth in OGP Report Number210, “Guidelines for the Development and Application of Health, Safety and Environmental Management Systems”. Our HSEQ Management System describes how we manage health and safety risk, process risk, environmental matters relating to our business, including the impact our operations may have on the communities in which we operate and our relationships with customers, contractors and suppliers. We have designed our HSEQ Management System to complement our clients’ HSEQ management systems so that we may achieve a seamless structure for managing projects. Employees Our management team and employees have an established track record of successfully executing seismic data projects. Since our inception, we have focused on hiring industry experts with a broad experience base and extensive client relationships. We believe this valuable mix of skills and relationships will continue to improve our service offerings and facilitate our continued growth. As of December31, 2013, we had approximately 1,500 employees serving in various capacities worldwide. (d) Financial Information about Domestic and Foreign Operations Revenues within the United States accounted for approximately 64% of our total revenues in 2013. Operations outside theUnited States are generally characterized by the same conditions discussed in the description of the business above and may also be affected by additional factors including changing currency values, different rates of inflation, taxes, economic growth and political and economic uncertainties and disruptions. Revenues and assets within the United States and internationally were as follows for the fiscal years ended and as of December31, 2013, 2012 and 2011 (in millions): Revenues Assets (Restated) (Restated) (Restated) (Restated) United States $ International 102.7 163.3 179.5 31.0 35.8 78.8 Total $
